             Case 1:20-cv-01068-LY Document 28 Filed 01/22/21 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

JAVIER AMBLER, SR., and MARITZA                       §
AMBLER, individually, on behalf of all                §
wrongful death beneficiaries of JAVIER                §
AMBLER, II, on behalf of the ESTATE OF                §
JAVIER AMBLER, II, and as next friends of             §
J.R.A., a minor child; and MICHELE BEITIA,            §
as next friend of J.A.A., a minor child               §
               Plaintiffs,                            §
                                                      §
v.                                                    §     CIVIL ACTION NO 1:20-01068-LY
                                                      §     JURY DEMANDED
WILLIAMSON COUNTY, TEXAS,                             §
         Defendant.                                   §

     DEFENDANT WILLIAMSON COUNTY, TEXAS’ REPLY IN SUPPORT OF ITS
          MOTION TO DISMISS PLAINTIFFS’ ORIGINAL COMPLAINT

           Defendant WILLIAMSON COUNTY, TEXAS (“County”) files this Reply in Support of Its

    Motion to Dismiss the Original Complaint of Plaintiffs Javier Ambler, Sr., Maritza Ambler,

    and Michele Beitia (collectively, “Plaintiffs”) to address the arguments raised in Plaintiffs’

    Response, 1 and will respectfully show the Court as follows:

                                      I.      INTRODUCTION

          Plaintiffs’ Response does not alleviate the legal deficiencies identified in the County’s

Motion to Dismiss. While Plaintiffs are correct that they need not prove their claims at this

juncture, they must provide more than threadbare conclusions and blanket statements

masquerading as facts. Plaintiffs’ “we said it is so, therefore, it is so” approach, without further

factual enhancement, does not satisfy Twombly and Iqbal’s plausibility pleading standard. The

pleading standard does not require strict proof, but it also does not allow Plaintiffs to obfuscate



1
     Dkt. No. 16.
           Case 1:20-cv-01068-LY Document 28 Filed 01/22/21 Page 2 of 9




their obligation to provide allegations of specific similar incidents to support their Monell claims

and any allegations at all to support their claim that Deputy JJ Johnson (“Deputy Johnson”) and

Deputy Zachary Camden (“Deputy Camden”)’s actions to restrain Decedent Javier Ambler II

(“Ambler”) were “because of” his purported disabilities (and somehow not because Ambler fled

from an appropriate traffic stop, led chase for twenty (20) minutes, and resisted their efforts to

restrain him).

        As fully briefed below, and for the reasons stated in its Motion to Dismiss, the County

respectfully requests that the Court dismiss Plaintiffs’ claims against it.

                               II.      ARGUMENTS & AUTHORITIES

A.      Plaintiffs Fail to Sufficiently Plead a Section 1983 Monell Cause of Action

        Plaintiffs depreciate their requirement that, in order to establish a County policy or custom

for the purpose of Monell liability, they must demonstrate a pattern of similar constitutional

violations. Estate of Davis v. City of N. Richland Hills, 406 F.3d 375, 383 (5th Cir. 2005). Instead,

they repeatedly recite other (alleged) vague and inflammatory “bad acts” to distract from their

failure to identify examples of incidents “fairly similar” to that at issue here. It is well settled that

“[a] successful showing of such a pattern ‘requires similarity and specificity; [p]rior indications

cannot simply be for any and all ‘bad’ or unwise acts, but rather must point to the specific violation

in question.’” Hicks-Fields v. Harris Cnty., Tex., 860 F.3d 803, 810 (5th Cir. 2017) (quoting

Peterson v. City of Fort Worth, 588 F.3d 838, 850 (5th Cir. 2009) and Davis, 406 F.3d at 383)

(emphasis added). “While the specificity required should not be exaggerated, our cases require

that the prior acts be fairly similar to what ultimately transpired.” Id. (citing Davis, 406 F.3d at

383) (emphasis added).




                                                  -2-
            Case 1:20-cv-01068-LY Document 28 Filed 01/22/21 Page 3 of 9




       In their Response, Plaintiffs clarify that their Monell cause of action is based on four (4)

alleged policies:

            1. that Deputy Johnson and Deputy Camden used excessive force at Sheriff Robert
               Chody (“Sheriff Chody)’s instruction and “in service of Live PD;”

            2. that Sheriff Chody hired Deputy Johnson and Deputy Camden despite unidentified
               “red-flags” in their background;

            3. that the County failed to train and supervise Deputy Johnson and Deputy Camden
               in some unknown regard; and

            4. that Sheriff Chody ratified and approved Deputy Camden’s and Deputy Johnson’s
               uses of excessive force.2

However, Plaintiffs do not provide, either in their Complaint or in their Response, a pattern of

sufficiently similar and specific constitutional violations to establish the existence of these alleged

policies to satisfy Monell.

       1.      Any Monell claim based on an alleged County policy or custom relating to
               vehicular chases should be dismissed.

       As an initial point, in its Motion to Dismiss, the County argued that Plaintiffs failed to

allege a direct causal link between the purported policy of engaging in vehicular chases for the

purposes of Live PD and Ambler’s alleged constitutional deprivation.3             In their Response,

Plaintiffs admit that Ambler was not injured by the chase itself, and, as a result, cannot satisfy the

third required element for Monell liability.4 Therefore, any Monell claim based on alleged policy

of improper or excessive vehicular chases must be dismissed.

       2.      Plaintiffs have not alleged a pattern of similar constitutional violations relating
               to excessive force.




2
  Response at 10.
3
  Mot. to Dismiss at 9.
4
  See Response at 11 n.3.


                                                 -3-
            Case 1:20-cv-01068-LY Document 28 Filed 01/22/21 Page 4 of 9




         Plaintiffs’ support for the alleged excessive force policy rests on misinterpretation of the

Fifth Circuit’s ruling in Bennett v. Pippin and a litany of purported “bad acts” that are not

sufficiently similar to the incident here.

         First, Plaintiffs improperly argue that they need not demonstrate a pattern of constitutional

conduct because they allege Sheriff Chody personally encouraged the use of excessive force. 5

Plaintiffs misinterpret Bennett v. Pipin to support their proposition that a personal decision from

the final policymaker—here, Sheriff Chody—is alone sufficient to establish County liability.6 74

F.3d 578 (5th Cir. 1996). Bennett’s holding is not so broad. Plaintiffs confuse satisfying the first

element of a Monell claim—a County policy or custom—with completely satisfying all elements

for Monell liability. The issue on appeal in Bennett was whether “the Sheriff’s rape [of the

plaintiff, a murder suspect] constituted the County’s policy or custom under Monell[].” Id. at 585.

The Court ruled that the Sheriff’s personal conduct “were those of the County because his

relationship with [plaintiff] grew out of the attempted murder investigation,” which was within his

sphere of authority. Id. at 586. The Court did not opine on the other elements of Monell because

they were not at issue in the appeal. See id. at 585–86. In fact, Plaintiffs ignore the Bennett’s

Court description and quote of another one of its opinions stating that Monell liability attaches

“provided that the other prerequisites for finding liability under [Section 1983] are satisfied.” Id.

at 586 (quoting Turner v. Upton Cnty., Tex., 915 F.2d 133, 138 (5th Cir. 1990)).

         Plaintiffs also ignore that Bennett is not comparable to the facts here. As stated above, the

alleged constitutional violation in Bennett was based on the Sheriff’s own rape of a murder suspect.




5
    Id. at 12.
6
    Id. at 11–12.


                                                  -4-
               Case 1:20-cv-01068-LY Document 28 Filed 01/22/21 Page 5 of 9




Here, there are no allegations that Sheriff Chody was personally involved in the vehicular pursuit

of Ambler or the efforts to restrain him.

          Second, Plaintiffs have not sufficiently alleged a pattern of specific and similar

constitutional violations to establish a County policy or custom of excessive force. Instead,

Plaintiffs generally allege that the number of TASER incidents in the Williamson County Sheriff’s

Office (“WCSO”) “doubled between 2017 (when Chody took office) and Ambler’s March 2019

death.”7 Without any more factual allegations, Plaintiffs expect the Court to make the incredible

leap that these TASER incidents were all, or mostly: (1) constitutional violations and not

appropriate and justified uses of force; and (2) factually similar to the incident involving Ambler.

There are no factual allegations in Plaintiffs’ Complaint or Response to support these inferences.

          Plaintiffs also provide allegations of two (2) prior incidents in which WCSO deputies broke

down a door to complete an arrest and then used a flash-bang grenade to complete another arrest.

Plaintiffs do not, and reasonably cannot, claim that these alleged incidents are similar from Deputy

Johnson and Deputy Camden’s interactions with Ambler.

          Simply, Plaintiffs’ unsupported claims that County policy of similar, unconstitutional

excessive force exists is not enough to satisfy Twobly and Iqbal’s pleading standard.

          3.      Plaintiffs have not alleged a pattern of similar constitutional violations in
                  Deputy Johnson’s and Deputy Camden’s respective backgrounds.

          Plaintiffs provide nothing but conclusions to support their claim that the County (through

Sheriff Chody) had a policy of hiring deputies with alleged “known histories of excessive force

and dishonesty,” specifically Deputy Johnson and Deputy Camden.8 As with their excessive force

policy claim, Plaintiffs simply declare that because they state such a hiring policy exists, it,



7
    Id. at 12.
8
    Id. at 15.


                                                  -5-
              Case 1:20-cv-01068-LY Document 28 Filed 01/22/21 Page 6 of 9




therefore, must exist; never mind that Plaintiffs do not provide a single example or anecdote to

identify these alleged “troubling histories” of Deputy Johnson and Deputy Camden. Without any

factual support, Plaintiffs ask the Court to make the several large inferential leaps—that these

unspecified “troubling histories” involved allegations of multiple constitutional violations, that

those allegations were true, that those constitutional violations were similar to the incident with

Ambler, that Deputy Johnson and Deputy Camden therefore had a propensity to commit similar

constitutional violations in the future, and that Sheriff Chody was deliberately indifferent to their

propensities. Plaintiffs have provided no bases to support these inferences and the Court need not

accept threadbare allegations as truth. These naked allegations are insufficient to plead the

existence of a County policy of hiring deputies with histories of using unconstitutional excessive

force.

         4.      Plaintiffs have not alleged a pattern of the County failing to train or supervise
                 Deputy Johnson and Deputy Camden.

         As with their other alleged policies, Plaintiffs stand on the argument that, because they

alleged Deputy Johnson and Deputy Camden were inadequately trained and supervised, it must be

so.9 However, yet again, Plaintiffs do not offer any factual allegations revealing a pattern of prior

conduct or unconstitutional excessive force incidents involving Deputy Johnson or Deputy

Camden. There are no factual allegations displaying an “obvious” “need for more or different

training.” Morris v. Dallas Cnty., Tex., 960 F.Supp.3d 665, 684 (N.D. Tex. 2013). Plaintiffs’

allegation that there was a general increase use of TASERs, as discussed, above, does not

automatically equate to unconstitutional use of force or a “so obvious” need or more or different




9
  The allegation that the WCSO changed the standards of its policy training academy is immaterial
because Plaintiffs do not allege that either Deputy Johnson or Deputy Camden participated in this
academy.


                                                -6-
              Case 1:20-cv-01068-LY Document 28 Filed 01/22/21 Page 7 of 9




training and supervision. Without any sufficiently similar and specific factual allegations to

demonstrate a pattern of similar constitutional violations, this Monell claim must be dismissed.

         5.      Plaintiffs have not alleged an “extreme factual situation” to support a
                 ratification claim.

         Plaintiffs admit that the theory of ratification to support County liability is “limited to

‘extreme factual situations.’”10 The Fifth Circuit has made clear that “[o]therwise, unless conduct

is ‘manifestly indefensible,’” a policymaker’s mistaken defense of a subordinate who is later found

to have broken the law is not ratification chargeable to the municipality.” Covington v. City of

Madisonville, Tex., 812 F. App’x 218, 228 (5th Cir. 2020); see also Coon v. Ledbetter, 780 F.2d

1158, 1161–62 (5th Cir. 1986) (holding sheriff’s defense of deputies premised upon his acceptance

of their version of events did not equate to county policy approving reckless police behavior).

         Covington—a case cited by Plaintiffs—exemplifies the extreme circumstances to which

ratification may survive a motion to dismiss. In Covington, the Fifth Circuit found that the district

court erred in dismissing the ratification claim where the plaintiff alleged that the police chief had

personal knowledge of and was personally involved in covering up a police officer’s illegal actions

of planting drugs on plaintiff. Covington, 812 F. App’x at 228–229.

         Such extreme conduct has not been pled here. Plaintiffs’ allegations that Sheriff Chody

praised Deputy Johnson in a subsequent podcast (no mention of Deputy Camden is made) at most

only amount to Sheriff Chody accepting his deputies’ version of events. Accordingly, Plaintiffs’

Monell cause of action fails on this theory as well.

B.       Plaintiffs Fail to Sufficiently Plead a Violation of Title II of the ADA

         Plaintiffs also support their ADA claim with the arguments akin to “because they say it is




10
     Response at 19 (citing Culbertson v. Lykos, 790 F.3d 608, 622 (5th Cir. 2015)).


                                                 -7-
           Case 1:20-cv-01068-LY Document 28 Filed 01/22/21 Page 8 of 9




violation, it must be so.”

        First, Plaintiffs do not deny that the Hainze exigent circumstances exception applies in

situations which officers have not yet secured a scene of an in-the-field investigation. Hainze v.

Richards, 207 F.3d 795, 801 (5th Cir. 2000). Instead, to overcome this exception, they cursorily

argue that the scene with Ambler was secured because he “surrendered.” This argument is in stark

contrast to the Austin Police Department body camera footage, which demonstrates that Ambler

was still moving, not complying with the deputies’ instructions, and resisting efforts to restrain

him.11 Plaintiffs’ unsupported claim that the scene was secured does not mean it was so and cannot

overcome publicly available information to the contrary.

        Additionally, and alternatively, like their Complaint, Plaintiffs’ Response does not address

the second element of their prima facie cases under the ADA. The Plaintiffs have not proffered

any allegations to support their claim that any alleged denial of an accommodation was because

of or by reason of Ambler’s disability. See Nottingham v. Richardson, 499 F. App’x 368, 377

(5th Cir. 2012); Hay v. Thaler, 470 F. App’x 411, 418 (5th Cir. 2012); Tuft v. Texas, 410 F. App’x

770 (5th Cir. 2011). They simply proclaim that Ambler was denied accommodations and ask the

Court to assume, with no basis whatsoever, that the denial was “because of” Ambler’s alleged

disabilities. Such conclusions and uncorroborated inferences do not satisfy Plaintiffs’ pleading

requirements.

                                          III.    PRAYER

        Based on the foregoing, and the arguments raised in the County’s Motion to Dismiss, the

County prays the Court grant its Motion to Dismiss and order that all of Plaintiffs’ claims against it be



11
    As discussed in the County’s Response to Plaintiffs’ Motion to Strike the Video (filed
contemporaneously with this Reply), the video is central to Plaintiffs’ claims, contains audio, and
was unedited by the County.


                                                  -8-
            Case 1:20-cv-01068-LY Document 28 Filed 01/22/21 Page 9 of 9




dismissed with prejudice. The County also prays that the Court grant such other and further relief to

which it is justly entitled.

                                              Respectfully submitted,


                                              ____________________________________
                                              Larry J. Simmons – Attorney-in-Charge
                                              State Bar No. 00789628
                                              Federal I.D. No. 18830
                                              Richard H. Grafton – Of Counsel
                                              State Bar No. 08252800
                                              Federal I.D. No. 19276
                                              Carmen Jo Rejda-Ponce – Of Counsel
                                              State Bar No. 24079149
                                              Federal I.D. No. 1366666
                                              GERMER PLLC
                                              America Tower
                                              2929 Allen Parkway, Suite 2900
                                              Houston, Texas 77019
                                              (713) 650-1313 – Telephone
                                              (713) 739-7420 – Facsimile

                                              COUNSEL FOR DEFENDANT,
                                              WILLIAMSON COUNTY



                                 CERTIFICATE OF SERVICE

        I certify that on the 22nd day of January 2021, a copy of the foregoing document was
electronically filed on the CM/ECF system, which will automatically serve a Notice of Electronic
Filing to all counsel of record pursuant to the Federal Rules of Civil Procedure.



                                                      Carmen Jo Rejda-Ponce




                                                -9-
